Mr. Justice Denison
delivered the opinion of the court.
The plaintiff in error brought suit against the defendant in error, her mother, to cancel an endorsement made by the former to the latter of a note, payable to them jointly. The court dismissed the bill because the plaintiff’s testimony showed that the endorsement was made for the purpose of defrauding her creditors.
The plaintiff’s counsel does not dispute here the principle upon which the court acted, but claims that the parties in this case were not in pari delicto, because the plaintiff was unduly influenced by her mother to make the endorsement. The evidence, however, shows no undue influence, but, on the contrary, shows definite and independent action and intent on the part of the plaintiff. Counsel’s theory is that the plaintiff was an innocent and unsophisticated girl of twenty-one years, strongly under the influence of her mother. The evidence is that she had been twice married, once divorced, had at least one child and for many years had not been on good terms with her mother and her own evidence shows her to -have been keen and highly sophisticated.
Judgment affirmed.
Mr. Justice Teller, sitting for Mr. Chief Justice Scott and Mr. Justice Whitford concur.